Citation Nr: 0508724	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1947, November 1950 to November 1951, June 1954 to 
October 1956, and January 1957 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran testified at a hearing before a decision review 
officer in January 1999.

In April 2001 and September 2003, the Board remanded the 
veteran's claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

I. PTSD

A review of the records indicates that the veteran was not 
involved in combat.  His military occupational specialty was 
truck vehicle mechanic.  

The veteran claims service connection for PTSD based on 
several stressors.  Two incidents occurred during training 
exercises.  The first incident occurred in 1962 or 1963.  The 
veteran stated that a tank came off the firing range with a 
shell in the chamber.  Two soldiers were trying to get the 
shell out and it exploded and killed them.  The veteran was 
put in charge of cleaning up after the accident.  The second 
incident occurred in late 1961 or early 1962.  The veteran 
was going home when a helicopter fell out of the sky right in 
front of him, caught fire, and the ten people who were on 
board died.  The U.S. Armed Services Center for Research of 
Unit Records has found no record of tank incidents or 
aircraft accidents during those time periods, and has been 
unable to verify the above-described incidents.

On VA examination in October 1997, the veteran reported the 
above two stressors and in addition a third stressor.  The 
veteran told the examiner that he and a British man were 
standing next to a tank when a friendly mortar round came 
from somewhere, and a round exploded.  Shrapnel hit the 
British man in the face, and part of his face flew into the 
veteran, and the veteran was hit by shrapnel in the arm.  An 
October 1964 service medical record indicates that the 
veteran was standing near some brush when another man threw a 
bottle into the brush.  The thrown bottle set off an 
explosive device and a missile wounded the veteran's upper 
right arm.  The Board is satisfied that this stressor is 
verified

Based on the veteran's account of a friendly mortar round 
accident as described above, and a tank explosion killing two 
soldiers as also described above, a diagnosis of PTSD and 
major depressive disorder, recurrent, was made on the October 
1997 VA examination.  Additionally, at that examination and 
at a March 1998 VA PTSD examination, the veteran reported 
that he was involved in combat.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2004).

The Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy."

In such cases where the veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran's service records indicate that he was not 
involved in combat.  As stated above, the U.S. Armed Services 
Center for Research of Unit Records has found no record of 
tank incidents nor aircraft accidents as described by the 
veteran, and the incidents have not been corroborated or 
verified.  Therefore, although the veteran was diagnosed as 
suffering from PTSD on the October 1997 and the March 1998 VA 
medical examinations, these diagnoses appear to be predicated 
largely upon the veteran's reported symptomatology and 
history of service, and not on verified in-service stressors.  
As such, the Board finds that further development is 
warranted.

II.  Low Back Disorder

This case was first before the Board in April 2001, at which 
time it was remanded in order to obtain a VA medical opinion.  
A VA examiner was requested to render an opinion as to 
whether it was as likely as not that any low back disability 
diagnosed was related to service, to include the jeep 
accident in January 1958.  In October 2001, a VA examination 
was conducted pursuant to the Board remand.  The examiner 
noted that "there was no mention in the initial medical 
records following the jeep accident of his lumbar spine.  I 
believe it is more likely than not that the degenerative disc 
disease is a result of aging and not the jeep accident in 
1957," and "most of the questions posed in the remand are 
answered in the preceding paragraphs.  The remaining 
questions cannot be answered with reasonable medical 
certainty."

In September 2003, the Board again remanded the veteran's 
claim.  The VA examiner was requested to review the veteran's 
records and render an opinion as to whether it was as likely 
as not that the veteran's current low back disorder was 
related to the in-service back complaints that were unrelated 
to the January 1958 jeep accident.  The VA examiner's 
attention was directed to service medical records dated April 
1956 and September 1961, and the October 1972 letter from the 
Mississippi Division of Vocational Rehabilitation indicating 
the presence of back problems.  

In December 2003, a VA examination was conducted pursuant to 
the September 2003 Board remand.  The examiner reviewed the 
October 2001 VA examination and the veteran's service medical 
records.  It was noted that the veteran was seen in April 
1956 for low back pain following lifting a tank sprocket 
three years earlier.  Physical examination and X-rays were 
negative.  The examiner noted the January 1958 jeep accident.  
The examiner noted that in September 1961, the veteran 
complained of back trouble, which he attributed to the injury 
in 1953.  The examiner then noted that the next record of 
lower back complaints was in 1972, 14 years later after the 
jeep accident.  The examiner stated, "with this history, I 
believe it is more likely than not that his current back 
problems are unrelated to the jeep accident in 1958.  This is 
based purely upon a review of his records and the history, 
which he gave me in 2001."

The Board is of the opinion that the December 2003 VA 
examination is not completely responsive to the Board's 
September 2003 remand request.  Therefore, additional 
development is warranted.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be accorded a VA 
examination by a psychiatrist to 
determine the nature and severity of 
any psychiatric illness.  The veteran's 
claims folder is to be made available 
to the examiner for review prior to the 
examination.  All necessary tests 
should be conducted.  

The examiner is to be informed that 
only a stressor verified by the RO or 
the Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  

The examiner should be informed that 
the only stressor verified by the Board 
is the incident which occurred in 
October 1964 (but only as described in 
the service medical records) regarding 
the incident where the veteran was 
standing near some brush when another 
man threw a bottle into the brush, the 
thrown bottle set off an explosive 
device, and a missile wounded the 
veteran's upper right arm.  The veteran 
was not in combat

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether the 
stressor noted above is sufficient to 
produce post-traumatic stress disorder; 
and whether there is a link between the 
current symptomatology and the in-
service stressor found to be 
established by the record.  

A complete rational for any opinion 
expressed should be included in the 
report.

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the veteran's claims 
folder to be forwarded with a copy of 
this Remand to the VA examiner who 
conducted the December 2003 and October 
2001 orthopedic examinations (if 
unavailable, to another VA orthopedist) 
for clarification.  

Request the examiner to review the 
records and, in an addendum, render an 
opinion as to whether it is 50 percent 
or more likely that the veteran's 
current low back disorder is related to 
the complaints noted in the April and 
August 1956 and September 1961 service 
medical records.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



